 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 519 
In the House of Representatives, U. S.,

July 24, 2009
 
RESOLUTION 
Expressing appreciation to the people and Government of Canada for their long history of friendship and cooperation with the people and Government of the United States and congratulating Canada as it celebrates Canada Day. 
 
 
Whereas the United States has a long-cherished economic, social, and political partnership with Canada;  
Whereas the United States and Canada share not only a 5,500-mile border, but also common ideals and cultural affinities;  
Whereas in this era of heightened security, the United States and Canada have renewed cooperative efforts to safeguard the movement of people and goods, improve information-sharing, and strengthen border infrastructure and technology; and  
Whereas July 1st of each year is officially celebrated in Canada as Canada Day in recognition of the anniversary of the establishment of the union of the British North American provinces in a federation called Canada: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its appreciation to the people and Government of Canada for their long history of friendship and cooperation with the people and Government of the United States; and  
(2)congratulates Canada as it celebrates its annual Canada Day.  
 
Lorraine C. Miller,Clerk.
